DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to the drawings, under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification, is withdrawn.  The amendments to the specification and the petition for color drawings overcome this objection.  
	The objection to the specification on page 35, line 3-4, as detailed in the previous office action, is withdrawn. The amendments to the specification overcome this objection.
	The objection to claim 14, 18, 21, and 41 is withdrawn.  The amendments to the claims overcome this objection.
The rejection to claims 18-22 and 41-47, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims overcome the indefiniteness issues of record.
The rejection of claim 48, under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more, is withdrawn.  The amendments cancel claim 48, rendering its rejection moot. 

The rejection of claim(s) 48, under 35 U.S.C. 102(a)(1) as being anticipated by Brittan and Wright (Cell Prolif. 37:35-37, 2004), is withdrawn.  The amendments to the claims cancel claim 48, rendering its rejection moot.
The rejection of claim(s) 14, 16, 41, 42, 48, and 51, under 35 U.S.C. 102(a)(1) AND 102(a)(2) as being anticipated by Wells (US 2013/0137130 Pub date: 5/30/2013; effectively filed:3/6/2010), is withdrawn.  Amended claim 14 requires culturing iPSC in the presence of ROCK inhibitor Y27632, which Wells does not disclose.
The rejection of claim(s) 14, 16, 17, 41, 42, and 51, under 35 U.S.C. 102(a)(2) as being anticipated by Sareen (US 2017/0107498 A1 effectively filed 6/5/2014), is withdrawn.  Applicant submits in their remarks that as per 35 USC 102(b)(2)(c), the subject matter on which the rejection is based and the claimed invention are co-owned by Cedar-Sinai Medical Center.



The following rejections of record have been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16-22, 41-42, and 51, as amended or previously presented, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wells 2017 (US 2017/0240866 A1 effectively filed:5/25/2014; Now patent US10,174,289).
Regarding claim 14, Wells 2017 discloses a method for producing gastric tissues.  Well 2017 discloses that human pluripotent cells (e.g. hESC or hiPSC) are contacted with one or more molecules selected from Activin, the BMP subgroups of the TGF-beta superfamily of growth factors; Nodal, Activin A, Activin B, BMP4, Wnt3a and/or a combination thereof to produce DE cells ([0061]-[0062]).  These disclosures expressly describe providing a quantity of iPSCs and differentiating the iPSC into definitive endoderm by culturing in the presence of Activin A and Wnt3A.  Wells 2017 further discloses inducing definitive endoderm (DE) to form 3-dimensional gut tube structures are also disclosed. In one aspect, this may be carried out by activating FGF and WNT signaling, while a foregut fate may be promoted by simultaneously inhibiting BMP signaling. Foregut spheroids may then be directed into a posterior foregut and gastric fate by manipulation of retinoic acid and EGF signaling, resulting in human gastric organoids (hGOs) ([0071]).  These disclosures expressly describe further culturing in the presence of one or more factors to differentiate into gastric cells.  

Thus Wells 2017 expressly discloses all of the limitations of amended claim 14. 
Regarding claim 16, the first step to arrive at DE cells only requires three days of culture (Fig 2a).  Thus Wells 2017 expressly discloses the limitations of claim 16.
Regarding claim 17, Wells 2017 discloses Human ES and iPS cells were plated as single cells in mTesR1 media plus ROCK inhibitor Y27632 (10 .mu.M; Stemgent) in a Matrigel (BD Biosciences)-coated 24-well plate at 150,000 cells per well. The ROCK inhibitor enhances the survival of stem cells after plating for differentiation. Beginning the next day, cells were treated with Activin A (100 ng ml-1; Cell Guidance Systems) for three days in RPMI 1640 (Invitrogen) containing increasing concentrations of 0%, 0.2%, and 2.0% define fetal bovine serum (dFBS; Invitrogen) ([0147]).  Thus Wells 2017 expressly discloses differentiating iPSC are initially cultured under serum-free conditions, followed by addition of serum.
Regarding claim 18, Wells 2017 discloses in one aspect, methods for generating an hGO in vitro through the directed differentiation of human pluripotent stem cells (hPSCs) are disclosed. This human gastric tissue may be used to model human stomach development and disease. Methods for inducing definitive endoderm (DE) to form 3-dimensional gut tube structures are also disclosed. In one aspect, this may be carried out by activating FGF and WNT signaling, while a foregut fate may be promoted by simultaneously inhibiting BMP signaling. Foregut spheroids may then be directed into a posterior foregut and gastric fate by manipulation of retinoic acid and EGF signaling, 
Regarding claim 19, Wells 2017 discloses the differentiation into gut tube cells in the presence of the wnt activator, FGF activator, BMP inhibitor, and RA is for 3 days (Figure 14).  Thus Wells 2017 expressly discloses the limitations of claim 19.
Regarding claims 20-22, Wells discloses that posterior foregut spheroids were embedded in Matrigel (BD Biosciences) as previously described.sup.10,12 and subsequently grown in Advanced DMEM/F12 (Invitrogen) supplemented with N2 (Invitrogen), B27 (Invitrogen), L-glutamine, 10 .mu.M HEPES, penicillin/streptomycin, and EGF (100 ng ml-1; R&D Systems). For antral specification, RA and noggin were added for the first three days of three-dimensional growth. For endocrine cell specification, the EGF concentration is lowered to 10 ng ml.sup.-1 at day 30 ([0151]).  Thus Wells 2017 expressly discloses that the foregut spheroid are differentiated into foregut epithelium by culturing on a coated surface as claimed in claim 20.  These disclosures also encompass wherein the foregut spheroids are differentiation into foregut epithelium by additional culturing in the presence of EGF (claim 21), more particular EGF for about 20 days (claim 22).
Regarding claims 41, Wells 2017 discloses based on in vivo studies from developmental model organisms,  the function of BMP signaling in regulating A-P patterning was tested and Applicant determined that WNT/FGF require BMP activity to 
Regarding claim 42, Fig. 1b-C and Fig. 5 of Wells 2017 disclose the above culture is for at least 6 days, which encompasses the limitations of about 1-4 days as claimed.
Regarding claim 51, Wells 2017 does not disclose that the iPSC are reprogrammed from lymphoblastoid B-cells.  However, this recitation is in a wherein clause and is not an active step.  The B-cell origin does not impart any particular structural distinction to the iPSC used in the active step of the method.  As such, given its broadest reasonable interpretation, this wherein clause does not impart a further requite distinction to the limitations of the claim.  Thus, Wells 2017 discloses the claim as discussed above.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant submits that presently the claims do not use BMP4.  In contrast, Wells 2017 uses BMP4 in its working examples.  See col 20, lines 34 to 50 of Well 2017.  Wells is distinguished for at least this reason.  Moreover, the claimed process adds 
In response, Applicant’s arguments are respectfully not found persuasive because Applicant is not considering the full disclosure of Wells 2017 and only considering the working examples disclosed in Wells 2017.  As discussed above, Wells 2017 expressly states in [0062], “the definitive endoderm cell may be derived by contacting the pluripotent stem cell with one or more molecules selected from of Activin, the BMP subgroups of the TGF-beta superfamily of growth factors; Nodal, Activin A, Activin B, BMP4, Wnt3a, and a combination thereof.”.  This disclosure thus encompasses any combination of one or more of the factors together and lacking others to arrive at DE, which includes Activin A and Wnt3a together without BMP4 as claimed.  As such, Wells 2017 in addition to the working examples expressly discloses all of the limitations of all the steps a-c of the claimed method.  Thus, Well 2017 continues to disclose the claims as amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 43-47, as currently amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Wells (US 2013/0137130 Pub date: 5/30/2013; effectively filed:3/6/2010) as applied to claims 14, 16-23, 41-42, 48, and 51  above, and further in view of Wells 2017 (US 2017/0240866 A1 effectively filed:5/25/2014), and Jenke (Jenke et al.  PLOS ONE 8(2):e55636.  Pp. 1-8).
Regarding claim 43, Wells teaches the claims as discussed above.  Wells further teaches that the hindgut cells sphere where further cultured in Matrigel Wnt3a, noggin, and EGF for 18 days.  These structural comprises epithelial cells (Example 2; [0151]-[169]).  Wells does not teach that the culture element CHIR99021, but rather Wnt3a as discussed above.  However, Wells 2017 demonstrates that Wnt3a is also a GSKbeta inhibitor, like CHIR99021.  Further, Wells 2017 uses Wnt3a and CHIR99021 interchangeable as Wnt pathway activators ([0151];[0162]).  Further Wells 2017 teaches that the GSK3.beta. inhibitor CHIR99021 (CHIR; 2 .mu.M) induced the same posteriorizing effects as recombinant WNT3A ([0178]).  
Thus is would have been obvious to an artisan of ordinary skill at the time of effectively filing that CHIR99021 and Wnt3A are equivalents that can be used interchangeably, as taught by Wells 2017.  Thus it would have been obvious to an artisan of ordinary skill to simply substitute the Wn3a in the hindgut spheroid culture of Wells with the art established equivalent CHIR99021, taught by Wells 2017, to predictably arrive at the culture medium comprising CHIR99021, noggin, and EGF as claimed. As artisan would have a reasonable expectation of success because Wells 2017 teaches that they are both being used to stimulate the wnt signaling pathway in 
Regarding claim 44, Wells teaches that the culture last for 18 days (described above), which is the beginning of the claimed range 18-21 days.
MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”)…. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  
Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).   
In the instant case, neither the specification nor Applicant have provided evidence of that the claimed range of days is critical, thus the teaching of an 18 day 
Regarding claim 45, Wells does teach as discussed above that the hindgut spheroid differentiate into gastric epithelial cells as discussed above.  Wells and Wells 2017 teach method of disaggregating cells to a single cell suspension using enzyme digesting ([0149] of Wells 2017for example) but Wells these cells are iPSC.  However, cell dissociation enzyme digest was a standard means of producing a single cell suspension of all cell types including gastric epithelial cells.  Wells and Wells 2017 does not teach the purifying epithelial cells from the spheroid by selecting for CD326 expression as well.  
However, at the time of effective filing using enzyme digestion to dissociate cultured gastric epithelial cells was well established in the art.  Also selecting epithelial cells from a disaggregated gastric cell culture for CD326 to select for and isolate the gastric epithelial cells was also established in the prior art.   For example, Jenke teaches enzymatic disaggregation of an intestinal cell culture followed by FACS cells sorting with human CD326 to select for the intestinal epithelial cells (p. 6, col 2, last paragraph to p. 7, col 1 first two paragraphs).  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to further disaggregate the differentiated hindgut spheroid of Wells and selected for gastric epithelial cells using CD326 antibodies by FACS analysis, as taught by Jenke to predictably arrive at the limitations of claim 45.  An artisan would have a reasonable expectation of success because enzymatic disaggregation and subjecting cultured cells to FACS cell sorting has been a long established method of purifying a 
Regarding claim 46 and 47, Wells does not teach the use of a ROCK inhibitor with the disaggregated and single cells derived from the spheroids.  However, Wells 2017 does teach that the use of ROCK inhibitors with and after dissociation of cells ([0147]).  Well 2017 teaches that ROCK inhibitors are a survival factor that aid in cell survival during these processes ([0147]).  As such it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to include a ROCK inhibitor in dissociated cell and single cell suspension of the gastric cells derived from the spheroids to predictably arrive at the limitations of claims 46 and 47.  An artisan would have a reasonable expectation of success and motivation to do so because ROCK inhibitors have been long demonstrated cell survival factor that have been demonstrated to enhance cell survival during dissociation and single cell derivation, as demonstrated by Wells 2017.  As such, Wells in view of Wells 2017 and Jenke renders claims 46 and 47 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; 
In the present situation, rationales A, B, E, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Wells in view of Wells and Jenke. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on multiple grounds.  First, Applicant submits that Examiner has not established a prima facie case of obviousness for failure of the references to expressly or implicitly teach an element of the claims.  Particularly Wells 
In response, Applicant’s arguments are respectfully not found persuasive because Applicant is not considering teachings of Wells as a whole and is only considering the working examples disclosing narrower embodiments.  As stated in the previous office action, Wells expressly discloses, “In some embodiments, the one or more growth factors are selected from the group consisting of Nodal, Activin A, Activin B, BMP4, Wnt3a or combinations of any of these growth factors”.  See [084].  As discussed above, a combination therefore encompasses any combination of more than one growth factor in the recited list of growth factors are encompassed by the invention of Wells, including Activin A and Wnt3a used together and lacking BMP4 as claimed.  Thus contrary to Applicant’s assertion, Wells expressly teaches these limitations, as does Wells 2017.  
Second Applicant submit that Wells 2017 does not teach Activin A and Wnt3A together without BMP4.  Applicant refers to the working examples of Wells 2017 expressly uses BMP4 with Activin A to generate DE and separately adds Wnt3a later.  Applicant further states that Wells 2017 should be regarded as teaching away from the presently claimed combination based upon its teaching different agents added at different steps in a different sequence.
contacting the pluripotent stem cell with one or more molecules selected from of Activin, the BMP subgroups of the TGF-beta superfamily of growth factors; Nodal, Activin A, Activin B, BMP4, Wnt3a, and a combination thereof.”.  This disclosure thus encompasses any combination of one or more of the factors together and lacking others to arrive at DE, which includes Activin A and Wnt3a together without BMP4 as claimed.  As such, Wells 2017 expressly teaches all of the limitations of all the steps a-c of the claimed method.  Thus, Well 2017 continues to teach the claims as amended.
Regarding Applicant’s statement that Wells 2017 should be considered teaching away from the combination of the art, this argument is also respectfully not found persuasive because again Applicant is not considering the full teachings of Wells and Wells 2017 separately and in combination.  While the working examples in Wells and Wells 2017 teach different usage of BMP4 and different timing for delivery of Activin A and Wnt3A, both Wells and Wells 2017 expressly teach “Nodal, Activin A, Activin B, BMP4, Wnt3a, and a combination thereof”.  Therefore, both Wells and Wells encompasses all combinations including the claimed Activin A and Wnt3A but lacking BMP4 in these broader disclosures.  Since both teach the same limitations in the broader embodiments, there is no teaching away, because the disclosure for differentiation factors is the same in both references. 
In re Young, a later published contradiction by Knuden was not given more weight over the earlier published Carlisle, because Knuden did not use the technique of Carlisle.  Applicant asserts that in this case, the later published Wells 2017 is to be given more weight over the earlier published Wells because Wells 2017 does not effectively use Wells technique, but with the addition of BMP4.  In view of the conflict between Wells and Wells 2017, the Wells 2017 teaching BMP4 for differentiation is thusly accorded more weight.  As Wells 2017 constitutes teaching way from the presently amended claims that do not use BMP4, a finding of non-obviousness should be acknowledged.
In response, Applicant’s argument is respectfully not found persuasive because Applicant has not provided adequate evidence of teaching away and contradiction.  In fact, given the preponderance of the evidence of the full teaching of both Wells and Wells 2017, Examiner submits that there is not such contradictions between the references.  In the broader embodiments both Wells and Wells 2017 teach that a combination of one or more growth factors selected from Nodal, Activin A, Activin B, BMP4, Wnt3a, or a combination can be used to differentiate iPSC into DE ([0084] in Wells and [0061] in Wells 2017).  This disclosure in both references teaches that there 
Regarding Jenke, Applicant submits that Jenke does not remedy the shortcomings of Wells and Wells 2017.  Applicant further submits that it is unclear why one of skill would endeavor to modify the teachings of Well or Wells 2017.  
In response, Jenke was provided to teach that at the time of effective filing using enzyme digestion to dissociate cultured gastric epithelial cells was well established in the art.  Also selecting epithelial cells from a disaggregated gastric cell culture for CD326 to select for and isolate the gastric epithelial cells was also established in the prior art.   For example, Jenke teaches enzymatic disaggregation of an intestinal cell culture followed by FACS cells sorting with human CD326 to select for the intestinal epithelial cells (p. 6, col 2, last paragraph to p. 7, col 1 first two paragraphs).  It was not provided to teach the deficiencies described by Applicant above because Wells and Wells 2017 because teaches the limitations of the growth factors.  Jenke was provided to demonstrate that it would have been obvious to an artisan of ordinary skill at the time of effectively filing to further disaggregate the differentiated hindgut spheroid of Wells and select for gastric epithelial cells using CD326 antibodies by FACS analysis, as taught by Jenke to predictably arrive at the limitations of claim 45.  An artisan would have a reasonable expectation of success because enzymatic disaggregation and subjecting cultured cells to FACS cell sorting has been a long established method of purifying a desired cell type.  Also CD326 is a common epithelial cell marker that is commonly used for selecting epithelial cells as demonstrated by Jenke.  Thus, Wells in further view of Wells 2017 and Jenke render claim 45 obvious.


	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632